Citation Nr: 1112312	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  06-38 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to an effective date prior to February 27, 2007, for an increased rating for PTSD.

3.  Entitlement to service connection for residuals of a gunshot wound (GSW) to the left arm, to include as secondary to PTSD.  

4.  Entitlement to service connection for residuals of a GSW to the back, to include as secondary to PTSD.

5.  Entitlement to service connection for residuals of a GSW to the liver, to include as secondary to PTSD.

6.  Entitlement to service connection for residuals of a GSW to the spleen, to include as secondary to PTSD.



7.  Entitlement to service connection for residuals of a GSW to the pancreas, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	David Standridge, Jr. Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and M.R., Ph.D.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.

This matter comes to the Board of Veterans Appeals (Board) from August 2005 and February 2008 rating decisions of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2011, the Veteran testified before the undersigned at a Travel Board hearing at the RO.





FINDINGS OF FACT

1.  On February 2, 2011, at his Travel Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issues of entitlement to an effective date prior to February 27, 2007, for an increased rating for PTSD;  service connection for residuals of a GSW to the left arm, to include as secondary to PTSD; service connection for residuals of a GSW to the back, to include as secondary to PTSD; service connection for residuals of a GSW to the liver, to include as secondary to PTSD; service connection for residuals of a GSW to the spleen, to include as secondary to PTSD; and service connection for residuals of a GSW to the pancreas, to include as secondary to PTSD, is requested.

2.  The Veteran's PTSD causes total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of entitlement to an effective date prior to February 27, 2007, for an increased rating for PTSD;  service connection for residuals of a GSW to the left arm, to include as secondary to PTSD; service connection for residuals of a GSW to the back, to include as secondary to PTSD; service connection for residuals of a GSW to the liver, to include as secondary to PTSD; service connection for residuals of a GSW to the spleen, to include as secondary to PTSD; and service connection for residuals of a GSW to the pancreas, to include as secondary to PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for a 100 percent rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Increased Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level for PTSD and a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that PTSD, which is evaluated under Diagnostic Code 9411, is rated according to the General Rating Formula for Mental Disorders.  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

The Veteran claims that an increased rating is warranted.  He is currently receiving a 50 percent rating for PTSD.  

In January 2007, a clinical evaluation of the Veteran was performed by S.B.C., a clinical psychologist.  She opined that the Veteran was unemployable for a projected lifetime duration.  She further stated that he was incapacitated for life.  She indicated that he Veteran was unable to work because he could not tolerate stress, could not interact with co-workers, and could not concentrate.  The Veteran was administered psychological testing.  It was noted that the Veteran was a rigid individual who coped in an inflexible and unyielding manner.  He worried about things to such a degree that he would be paralyzed.  He coped poorly with changes in his routine and unexpected events.  He feared his own impulses and his ability to control them.  The examiner stated that the Veteran was emotionally labile, manifesting rapid and extreme mood swings.  He was socially isolated and had limited social skills.  This social isolation and detachment kept him at a distance from others.  In addition, his thinking was marked by confusion, distractibility, and difficulty concentrating.  The Veteran also endorsed depressive features and critical and pessimistic thinking.  His diagnosis was PTSD, chronic and severe.  His GAF was 42.  

In a June 2007 report, a Vet Center Licensed Social Worker, indicated that the Veteran expressed being unable to focus or concentrate, he had hyperstartle response, anxiety, depression, and intrusive thoughts.  The Veteran quit his job because his symptoms rendered him unable to carry out his job duties.  His symptoms were chronic and severe.  It was determined that the Veteran's symptoms had increased and caused him to be unable to maintain employment as well as daily maintenance activities.  

In June 2010, M.R., Ph.D., completed a psychiatric report on the Veteran.  Psychological testing was performed.  Based on the testing and his evaluation of the Veteran, Dr. R. concluded that the Veteran had total occupational and social impairment with symptoms demonstrating gross impairment in his thought processes with intermittent ability to perform daily activities.  At times, the Veteran was disoriented to time and place.  He also suffered memory loss.  He exhibited signs of depression and had frequent flashbacks and other symptoms of PTSD which affected his ability to function appropriately and effectively on the job.  He also had difficulty adapting to stressful situation, such as work.  He was unable to secure substantially gainful employment due to his PTSD.  

At his Travel Board hearing, Dr. R. testified for the Veteran and reinforced the findings from his report.  He indicated that the Veteran had a very poor prognosis and had deteriorated.  He had a maximum impairment, was incapacitated for life, and was totally unemployable.  He explained that he Veteran had anger issues, high anxiety, and the aforementioned gross impairment of thought processes.  He was not able to effectively handle situations.  This testimony was supported by statements from the Veteran's wife who indicated that he Veteran could not handle stress or deal with his grandchildren for more than 5-10 minutes.  She described how the Veteran would just get up and look out the window and expressed suicidal ideation.  She had called the police in the past.  When he became stressed at work before leaving that job, he had lost 20 pounds.  They did not socialize as the Veteran preferred to stay home and watch television.  

Lay statements from friends and familymembers have been received in which they indicated that the Veteran was hostile, displayed angry behavior, had limited attention, displayed blank looks, had a lack of control and startle reaction, appeared depressed and hopeless, expressed suicidal ideation, avoided people including his own family.

The Veteran meets the criteria for a 100 percent rating.  He has suicidal ideation.  He displays inappropriate behavior.  He has depression and extreme anger and anxiety.  His thought processes are disturbed.  He is not oriented in spheres and has cognitive impairment.  He fears loss of impulse control.  He is socially isolated and is unable to effectively interact in social or work settings.  There is competent evidence from medical professionals, as well as competent lay evidence, that the Veteran has total occupational and social impairment.  His GAF is low and indicates at least serious impairment which is generally consistent with the clinical findings.  

Accordingly, the Board concludes that the criteria for a 100 percent rating are met.  As such, there is no need for consideration for an extraschedular rating.  


Earlier Effective Date and Service Connection Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the February 2011 Travel Board hearing, the Veteran withdrew his appeal as to the issues of entitlement to an effective date prior to February 27, 2007, for an increased rating for PTSD;  service connection for residuals of a GSW to the left arm, to include as secondary to PTSD; service connection for residuals of a GSW to the back, to include as secondary to PTSD; service connection for residuals of a GSW to the liver, to include as secondary to PTSD; service connection for residuals of a GSW to the spleen, to include as secondary to PTSD; and service connection for residuals of a GSW to the pancreas, to include as secondary to PTSD.  

Thus, the Veteran has withdrawn his appeal as to those issues, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.


ORDER

An increased rating of 100 percent for PTSD is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an effective date prior to February 27, 2007, for an increased rating for PTSD is dismissed.

Service connection for residuals of a gunshot wound (GSW) to the left arm, to include as secondary to PTSD is dismissed.

Service connection for residuals of a GSW to the back, to include as secondary to PTSD dismissed.

Service connection for residuals of a GSW to the liver, to include as secondary to PTSD is dismissed.

Service connection for residuals of a GSW to the spleen, to include as secondary to PTSD is dismissed.

Service connection for residuals of a GSW to the pancreas, to include as secondary to PTSD is dismissed.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


